Blackford, J.
Smith brought an action of disseisin against Mosier. The declaration avers that the plaintiff below, on the 13th of October, 1830, purchased at the land office in Cravsfordsville, a certain quarter section of land, and received a certificate for the same, signed by the receiver of the land office. It also avers that the defendant, previously tó the plaintiff’s purchase, had entered into possession of a part of the premises, without any right, and still continued in possession. There is a plea of not guilty, and judgment for the plaintiff
This judgment must be reversed. The declaration contains no caúse of action. To sustain an action of disseisin, the plaintiff is bound, as in ejectment, to show a legal title. A land office certificate conveys no legal title (1). It requires a patent, executed by the president of the United States, to convey the legal title for public land.
P. Sweetser, for the plaintiff.
C. Fletcher and H. Gregg, for the defendant.

Per Curiam.

The judgment is reversed with costs. To be certified, &c.

 Sed vide Stat, 1833, p. 113, contra.